Title: To George Washington from Nathaniel Stevens, 1 May 1781
From: Stevens, Nathaniel
To: Washington, George


                        
                            Fish kill 1st May 1781
                        
                        I would inform Your Excellency that I have employed Judge Wynkoop of Esopus and Mr Merrell of New Windsor to
                            procure Six or Seven hundred Barrels of Shad for the Army, who are not to give more than three Pecks of Salt for two
                            hundred and twenty pounds of cleaned Fish.
                        I inclose my weekly Return, and have the Honor to be with due Respect, Your Excellency’s most obedient
                            servant, 
                        
                            N. Stevens D.C. G.I.
                        
                    